Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J.), rendered January 13, 2004, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the validity of his plea is unpreserved for appellate review since it was not raised in the County Court (see People v Clarke, 93 NY2d 904, 905 [1999]; People v Pellegrino, 60 NY2d 636, 637 [1983]; People v Coles, *587240 AD2d 419 [1997]). In any event, the defendant’s claim that his plea was not knowing, voluntarily, and intelligent because it resulted from his counsel’s failure to advise him that he would be sentenced as a persistent violent felony offender cannot be reviewed on direct appeal since it is based on matter which is dehors the record (see People v Reels, 17 AD3d 488, 489 [2005]; People v Villacreses, 12 AD3d 624, 626 [2004]). The defendant’s claim of ineffective assistance of counsel is likewise based on matter which is dehors the record and, thus, cannot be reviewed on direct appeal (see People v Reels, supra; People v Villacreses, supra). Adams, J.P., Ritter, Goldstein, Skelos and Dillon, JJ., concur.